DETAILED ACTION
This communication is responsive to the application and amended claim set filed May 26, 2020.  Claims 1-12 are currently pending.
Claims 1, 2, and 4-11 are REJECTED for the reasons set forth below.
Claims 3 and 12 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/FR2018/052966, filed November 23, 2018, which claims priority to FR 1761283, filed November 28, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the single drawing is not labelled  “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” (37 CFR 1.84(u)(1).) The appropriate designation is “FIGURE” or “Figure.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  
The number “30 000” should be written as “30,000”, and the number “300 000” should be written as “300,000”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, “by weight” is indefinite because it is unclear whether the weight being referenced is the total weight of the monomers in the composition, or total weight of the composition.  The examiner notes that the preamble uses the word “comprising,” which indicates that the claim is open and that components other than those listed may be present.
Because claims 2-12 depend from claim 1 and do not correct the deficiencies of claim 1, they are indefinite for the reason claim 1 is indefinite.

Regarding claim 11, the “use” format of the claim renders the claim indefinite because there is no recitation of a step of how the use is practiced.  (See MPEP 2173.05(q) (“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  (Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).)”.)
The examiner notes that MPEP 2173.05(q) recommends that a rejection under 35 USC 101 should also be made in the alternative.  That rejection is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101.
Claim 11 is rejected under 35 USC 101 because there is no recitation of a step of how the use is practiced.  (See MPEP 2173.05(q) (“In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: ‘The use of a high carbon austenitic iron Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim 35 U.S.C. 101:  ‘The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.’”).)
The examiner notes that MPEP 2173.05(q) recommends that a rejection under 35 USC 112 should also be made in the alternative.  That rejection is set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Michl et al. (US 2021/0206960).
Regarding claim 1, Michl teaches a copolymer composition comprising acrylic acid in the amount of 9.6 wt.%, styrene in the amount of 24.4 wt.%, and n-butyl acrylate in the amount of 15.6 wt.%.  (V2, Table 1, para. [0118].)
There are three differences between copolymer V2 and the composition of claim 1.
First, V2 comprises acrylic acid, rather than the claimed methacrylic acid.  However, Michl teaches that both acrylic acid and methacrylic acid are preferred monocarboxylic acid monomers in the copolymer composition.  (para. [0022].)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted methacrylic acid in place of the acrylic acid in copolymer V2 with the expectation of forming a useful copolymer because Michl teaches that both monocarboxylic acid monomers are preferred.  (See MPEP 2143(I)(B).)
Second, V2 does not include a monomer corresponding to the last monomer recited in claim 1.  However, Michl also teaches that additional monomers, including styrenesulfonic acid and N-vinylpyrrolidone, may be added to the composition in the amount of 10 wt.% or less (see para. [0030]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Michl.
Finally, the relative amounts of the components of V2 differ from the relative amounts recited in claim 1.  Specifically, the amount of (meth)acrylic acid lies outside the claimed range.  However, Michl more generally teaches that the amount of (meth)acrylic acid may range from 20 to 50 wt.% (see para. [0020]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Michl.  Further, it would have been obvious to one of ordinary skill to optimize the relative amounts of monomers in the copolymer such that the desired glass transition temperature (90°C to 150°C) is obtained.  (para. [0040].  See MPEP 2144.05(II)(A).)

Regarding claims 2 and 5-10, these claims are product-by-process claims reciting processes of producing the composition recited in claim 1.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  Thus, because claim 1 is obvious (see paragraph 6 above), so are claims 2 and 5-10.  Further, the Office notes that Michl teaches that the polymerization used to produce the disclosed copolymer composition is a radical polymerization.  (See para. [0042].)

Regarding claim 4, as discussed above, Michl teaches that the desired glass transition temperature is between 90°C and 150°C (see para. [0040]), which is within the claimed range.

Regarding claim 11, Michl teaches that the copolymer composition acts as a binder (rheology modifier) in aqueous solutions.  (Abstract.)

Allowable Subject Matter
Claims 3 and 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the closest prior art reference (Michl, discussed above) does not teach or fairly suggest a copolymer composition with a Mw of 30,000 to 300,000 g/mol.  Rather, the copolymers of Michl possess a Mw of 5000-20,000 g/mol (well under the recited Mw lower limit).  Indeed, Michl discloses that it is “important” that the copolymers possess a Mw between 5000-20,000 g/mol; this teaching would not lead one of ordinary skill to conclude that the Mw should therefore be increased above 20,000 g/mol. 

Regarding claim 12, the closest prior art reference (Michl, discussed above) provides no teaching or suggestion that the disclosed copolymer may be formed into a filament.  Rather, Michl teaches only that the composition may be used as a binder in aqueous solutions and does not teach or fairly suggest any other use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763